DENNIS, J., Circuit Judge,
concurring.
This case raises the important and novel issue of whether a court may order a psychiatric examination of a potential witness by a court-appointed psychiatrist under Federal Rule of Civil Procedure 35 to determine whether the witness is substantially likely to suffer serious physical or mental harm by being forced to submit to a discovery deposition. The district court’s order requires Donald Vidrine, a potential witness in this litigation and a defendant in member cases that have been consolidated with the underlying multidis-trict litigation, to submit to an examination by a psychiatrist appointed by the court and to turn over his medical or psychiatric records to the court-appointed psychiatrist. The court-appointed expert will be required to report his findings to the court after his examination of Vidrine, and the court, based on those findings, as well as the reports and records made by Vidrine’s own psychotherapist, will decide whether to force Vidrine to submit to a discovery deposition by other parties to the consolidated litigation. I fully concur in the majority’s opinion that the district court’s order is not an appealable collateral order. I write separately to explain that, despite the novelty, importance, and sensitive nature of the issue, Vidrine is not entitled to mandamus at this time, primarily because he did not apply for such relief, and to point out that he still has other possible remedies available to him.
I agree with the majority that the Supreme Court’s opinion in Mohawk Industries, Inc. v. Carpenter, 558 U.S. 100, 130 S.Ct. 599, 175 L.Ed.2d 458 (2009), effectively precludes collateral appeals of discovery orders, even when important privileges safeguarding private or confidential communications are at issue. Despite the general rule that discovery orders are not directly appealable, courts have sometimes considered the propriety of discovery orders on review by extraordinary writ. See Schlagenhauf v. Holder, 379 U.S. 104, 109-12, 85 S.Ct. 234, 13 L.Ed.2d 152 (1964) (granting petition for writ of mandamus to challenge Rule 35 order); see also, e.g., SEC v. Rajaratnam, 622 F.3d 159, 167-72 (2d Cir.2010) (holding the district court’s order to turn over wiretapped conversations to the SEC was not immediately appealable under Mohawk, but granting the alternative petition for writ of mandamus). “The Supreme Court has explained that the remedy of mandamus is a drastic one, to be invoked only in extraordinary situations. The writ has traditionally been used in the federal courts only to compel it to exercise its authority when it is its duty to do so. Only exceptional circumstances amounting to a judicial usurpation of power will justify the invocation of this extraordinary remedy. Mandamus traditionally is not to be used as a substitute for an appeal, or to control the decision of the *360trial court in discretionary matters.” In re Amy Unknown, 701 F.3d 749, 757 (5th Cir.2012) (internal citations, quotation marks, and alterations omitted).
Some of the prerequisites for review by extraordinary writ are arguably met here. The district court’s order brings about a serious intrusion into Vidrine’s privacy and his mental and emotional health, and the question presented is a novel issue of importance affecting privacy interests and the contours of the psychotherapist-patient privilege. In addition, the district court’s use of Federal Rule of Civil Procedure 35 was likely a “clear abuse of discretion.” E.g., Schlagenhauf, 379 U.S. at 109-12, 85 S.Ct. 234. Vidrine did not put his mental or physical health “in controversy” as a disputed merits issue, Fed.R.CivP. 35(a)(1); rather, his mental health is only relevant to whether he may be made to sit for a deposition, cf, e.g., Schlagenhauf, 379 U.S. at 118-19, 121, 85 S.Ct. 234 (holding that Rule 35 does not permit “sweeping examinations of a party who has not affirmatively put into issue his own mental or physical condition” by “asserting] his mental or physical condition either in support of or in defense of a claim,” and that “mere relevance to the case” is insufficient); Acosta v. Tenneco Oil Co., 913 F.2d 205, 209 (5th Cir.1990) (holding that neither the plaintiffs charge of discrimination nor employer’s failure-to-mitigate defense put the plaintiffs mental or physical condition “in controversy” under Rule 35).1
Nevertheless, mandamus is not appropriate in this case for several reasons. First, Vidrine’s principal objection to the district court’s order is the disclosure of the records compiled by his own physician and of the results of the court-ordered psychiatric examination; he does not specifically and urgently complain that the examination itself would jeopardize his mental or emotional well-being. Moreover, Vidrine did not petition for a writ of mandamus in the alternative to taking a direct appeal. Compare, e.g., Coastal (Bermuda) Ltd. v. E.W. Say bolt & Co., 761 F.2d 198, 203 (5th Cir.1985) (declining to “treat [the] appeal as a petition for writ of mandamus” because the appellant did “not request[ ] that [the court] treat its notice of appeal as anything other than what it is, and we reserve writs of mandamus only for the most egregious of discretionary abuses, and where other avenues of relief had been traversed without success”), with, e.g., Rajaratnam, 622 F.3d at 164 (granting petition for writ of mandamus filed concurrently with notice of appeal). Nor did Vidrine request that the district court certify the question for interlocutory appeal to this court. See 28 U.S.C. § 1292(b); Mohawk, 130 S.Ct. at 607-08. Vidrine may choose to “defy [the] disclosure order and incur court-imposed sanctions,” which would allow him to either obtain review of a discovery sanction on appeal from a final judgment rendered in the ease, or, in some cases, to appeal from a contempt citation the district court may issue. Mohawk, 130 S.Ct. at 608. If Vid-rine had petitioned for a writ of mandamus, and had argued that he would have had no adequate remedy because his mental or physical health would have been harmed by the psychiatrist’s examination itself, then issuance of a writ of mandamus may have been warranted. Significantly, Vidrine has done neither.
For the foregoing reasons, I concur in the majority’s judgment that the district court’s order is not directly appealable, and, further, I am of the opinion that *361review by extraordinary writ is not appropriate at this time.

. Of course, that is not to say that the district court could not have ordered the examination on some other ground.